Independent claim 1 is objected to because “a first semiconductor material” (lines 10-11) should be “the first semiconductor material.”  Claims 2-5 depend on claim 1 and are thus similarly objected to.  Correction is required.

Claims 1-5 will be allowed if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole.

  	This application is in condition for allowance except for the above formal matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814